DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 13-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aoki et al (US Publication 2019/0375367).
In regards to claims 1-8 and 13-17, Aoki et al. discloses the claimed limitations including an outside protection apparatus for a vehicle, the apparatus comprising:
an outside airbag device that comprises:
an expandable member (22) configured to be expanded rearward from a front portion of a body of the vehicle so as to be overlaid on a hood (1) of the body; and

a collision detector (30) configured to predict or detect a collision between the body and a person outside the vehicle; and
a controller (32) configured to expand the expandable member of the outside airbag device when the collision detector predicts or detects a collision,
wherein the expandable member comprises:
a front bag portion configured to be expanded at the front portion of the body so as to be overlaid or the hood, a rear bag portion configured to be expanded in a location closer to rear than the front bag portion (Reference is made to Figures 1-4A and 8); and
a tensile member (25) coupled together with the rear bag portion to the body, and wherein the rear bag portion is expandable in the location closer to the rear than the front bag portion by the tensile member so as to stand on the hood;
wherein a front portion of the rear bag portion is coupled to a rear portion of the front bag portion, and wherein the tensile member is coupled to a rear portion of the rear bag portion (Reference is made to Figures 1-4A and 8);
wherein the tensile member is coupled (at least by friction) to a portion of the body on a front side from an expansion location of the rear bag portion;
further comprising: a fixing member (20) configured to fix the front bag portion to a portion of the body on a front side from an expansion location of the rear bag portion, wherein the tensile member passes through the front bag portion so that one end of the tensile member is coupled on an inner side of the rear bag portion to the body by the 
wherein the expandable member further comprises a communication valve (26), wherein the rear bag portion is coupled to the front bag portion so as to have a front portion overlaid on a rear portion of the front bag portion, and wherein the communication valve is disposed at a portion where the rear bag portion and the front bag portion are overlaid on each other.
Allowable Subject Matter
Claims 9-12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616